Citation Nr: 1425758	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-35 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than PTSD, to include depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to June 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO denied service connection for PTSD.  In February 2008, the Veteran filed a notice of disagreement (NOD).  In July 2009, the RO issued a statement of the case (SOC) and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2009.

In March 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

In August 2010, the Board expanded the PTSD claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), to include a claim for a psychiatric disability other than PTSD, to include depression, and remanded both claims.  The Board remanded the first claim to provide the Veteran with a VA examination, and the second claim for initial RO adjudication.

In addition to the paper claims file, the Veteran has paperless, electronic files in Virtual VA and the Veterans Benefits Management System (VBMS).  While the VBMS file does not contain any documents, the Virtual VA file contains documents that are already associated with the paper claims file, except for an Appellate Brief dated May 12, 2014.

For reasons expressed below, these matters are, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that further AOJ action on these claims is warranted.

The Veteran contends that he developed PTSD due to constantly being in a state of fear for his life when he was serving at the DMZ in Korea.  See Veteran's statement dated October 2010.  As indicated, the Board remanded this matter to provide the Veteran with a VA examination to address the question of whether his stressor, which the Board conceded in the prior remand, was sufficient to have caused his PTSD.  See Board's August 2010 remand.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On review of the record, the Board finds that, with respect to obtaining an adequate examination, the AOJ has not complied with the August 2010 remand directives.  

In the August 2010 remand, regarding the VA examination, the Board requested, in part, that, considering the verified in-service stressor, the examiner clearly indicate whether the Veteran met the diagnostic criteria for PTSD.  The examiner was also requested to fully explain the link, if any, between the verified stressor and the Veteran's symptoms of PTSD.  

Subsequent to the Board's remand, during the February 2011 VA examination, the examiner concluded that the Veteran met the DSM-IV stressor criterion.  On the other hand, the examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Instead, on Axis I, the examiner diagnosed the veteran with "sub-clinical threshold PTSD", and with dysthymic disorder, which he indicated  appears to be "secondary to chronic PTSD."  Dorland's Illustrated Medical Dictionary defines "dysthymic" as characterized by symptoms of mild depression.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 590 (31st ed. 2007).     
The Board finds that the VA examiner's opinion is inadequate because it is not clear with respect to diagnosis.  This is so because while the examiner indicated that Veteran did not meet the DSM-IV criteria for PTSD, he also indicated that the Veteran's depression is secondary to his chronic, but "sub-clinical threshold" PTSD.  Because the opinion does not clearly resolve the question of whether the Veteran meets, or at any point pertinent to this appeal has met, the diagnostic criteria for PTSD, further development in this regard is warranted.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of his claim (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

With respect to the claim of entitlement to service connection for a psychiatric disorder other than PTSD, to include depression, the medical evidence of record suggests that there may be a causal link between the Veteran's PTSD or sub-clinical threshold PTSD and depression.  Specifically, the February 2011 VA examiner noted that the Veteran's depression "appears to be secondary to chronic PTSD."  Thus, the Board must defer adjudication of the Veteran's claim for service connection for a psychiatric disorder other than PTSD, to include depression, pending resolution of the inextricably intertwined PTSD claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together pending 

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  While the claims file currently includes outpatient treatment records from the Southeastern Louisiana VA Healthcare System dated from July 2005 to June 2010, more recent records of VA mental health evaluation and/or treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility pertinent records dated since June 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims., explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims.


Accordingly, these matters are hereby REMANDED for the following actions:

1. Obtain from the Southeast Louisiana VA Healthcare System all records of mental health evaluation and/or treatment of the Veteran, dated since June 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. Thereafter, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All tests and studies, to include psychological testing, if deemed warranted, should be accomplished (with all findings made available to , and all clinical findings should be reported in detail.

Considering only the Veteran's only verified in-service stressor-associated his fear of being mobilized for war in the wake of the August 1976 killings of U.S. officers in the Korean DMZ-the examiner should clearly indicate whether the Veteran meets-or, at any time pertinent to the current, October 2006 claim, has met-the diagnostic criteria for PTSD under the DSM-IV.  

If a diagnosis of PTSD resulting from the identified stressor is warranted, the examiner should fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the verified stressor and the Veteran's symptoms.  The examiner should specifically comment on what appear to be contradictory findings of the February 2011 examiner, who diagnosed the Veteran with sub-clinical threshold PTSD, but opined that the Veteran's depression was secondary to chronic PTSD.

All examination findings/testing results, along with a complete rationale for the conclusions reached, must be provided.

5. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is undertaken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for PTSD, along with the claim for psychiatric disability other than PTSD (to include on a secondary basis), in light of all pertinent evidence and legal authority.

7. If any benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 






handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).                                                                                                                                                                                                                                                                                                                                                                                                                            



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



